DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on July 20, 2021, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The present application, filed on July 20, 2021, is accepted.

Specification
The present application, filed on July 20, 2021, is accepted.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, the acronym OR is presented without a previous definition of the acronym. Examiner suggests of presenting OR as Operating Room. 
Appropriate correction is required.

Double Patenting
Claims 1, 6 – 7, 9 – 12, and 17 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 – 10, 14, and 17 – 18 of U.S. Patent No. 11080424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the claims in the issued patent render obvious the claims in the present application. Although claim 1 of the issued patent does not teach the verification steps, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the current invention to include verifying whether video segments are free from PII because it yields the expected result of ensuring that de-identification or anonymization was properly applied.
17/380,909
11080424
1. A computer-implemented method for verifying that an anonymized surgical procedure video is free of personally-identifiable information, the method comprising: receiving a surgical video corresponding to a surgery; removing personally-identifiable information (PII) from the surgical video to generate an anonymized surgical video; selecting a set of verification video segments from the anonymized surgical video; determining whether each segment in the set of verification video segments is free of P11; and if so, replacing the surgical video with the anonymized surgical video for storage, if not, performing additional PII removal steps on the anonymized surgical video to generate an updated anonymized surgical procedure video.
1. A computer-implemented method for anonymizing 2raw surgical procedure videos recorded by a recording device within an operating 3room (OR), the method comprising: 4receiving a set of raw surgical videos corresponding to a surgical procedure 5performed within the OR; 6merging the set of raw surgical videos to generate a surgical procedure 7video corresponding to the surgical procedure, wherein the surgical procedure 8video comprises a set of raw video images; 9detecting image-based personally-identifiable information embedded in the 10set of raw video images, which includes detecting 11a type of image-based personally-identifiable information associated with one or 12more surgical tools used during the surgical procedure, wherein the set of raw video 13images includes images of the one or more surgical tools captured inside a patient's 14body when used to perform the surgical procedure; and 15when image-based personally-identifiable information is detected, de- 16identifying the detected image-based personally-identifiable information in the 17surgical procedure video.
6. The computer-implemented method of claim 5, wherein the time period when the endoscope is outside of a patient's body can include: a time period when the endoscope is temporarily taken out of the patient's body during the surgical procedure; a time period shortly before the endoscope being inserted into the patient's body at the beginning of the surgical procedure; and a time period immediately after the endoscope being taken out of the patient's body at the end of the surgical procedure.
10. The computer-implemented method of claim 9, wherein detecting a video segment corresponding to an OOB event in the set of raw video images includes: detecting, using a machine-learning-based OOB-event detection model, a beginning phase of an OOB event when an endoscope camera is being taken out of a patient's body; detecting, using the machine-learning-based OOB-event detection model, an ending phase of the OB event when the endoscope camera is being inserted back into the patient's body; and marking a set of video images between the detected beginning phase and the detected ending phase in the set of raw video images as the video segment corresponding to the detected OB event.
7. The method of claim 1, wherein selecting the set of verification video segments from the anonymized surgical video comprises performing a fully-random sampling by randomly- selecting the set of verification video segments throughout the anonymized surgical video.
14. The computer-implemented method of claim 1, wherein after de- identifying the detected image-based personally-identifiable information in the surgical procedure video, the method further includes: performing a random sampling within the de-identified surgical procedure video to randomly select a number of video segments within the de-identified surgical procedure video; and verifying that the randomly selected video segments are free of any personally-identifiable information.
9. The method of claim 1, wherein after performing additional PII removal steps on the anonymized surgical video, the method further comprises randomly-sampling another set of verification video segments in the updated anonymized surgical video for additional verification.
14. The computer-implemented method of claim 1, wherein after de- identifying the detected image-based personally-identifiable information in the surgical procedure video, the method further includes: performing a random sampling within the de-identified surgical procedure video to randomly select a number of video segments within the de-identified surgical procedure video; and verifying that the randomly selected video segments are free of any personally-identifiable information.
10. The computer-implemented method of claim 1, wherein removing the PII from the surgical video comprises: detecting one or more forms of personally-identifiable texts within each video image in the surgical video; and when personally-identifiable text is detected within a video image, de-identifying the detected personally-identifiable text by blurring out or otherwise making the detected personally-identifiable text unreadable in the video image.
9. The computer-implemented method of claim 1, wherein detecting the image-based personally-identifiable information embedded in the set of raw video images of the surgical procedure video further includes: scanning the set of raw video images to detect a video segment corresponding to an OB event when the recording device was taken out of a patient's body, wherein personally-identifiable information can be captured by the recording device during the OB event; and wherein if an OOB event is detected within the set of raw video images, de-identifying the detected image-based personally-identifiable information by automatically blurring out or otherwise edited out each video image in the detected video segment corresponding to the detected OB event, so that any personally-identifiable information embedded within the detected video segment cannot be identified.
11. The computer-implemented method of claim 10, wherein the one or more forms of personally-identifiable texts comprise: text printed on a surgical tool captured in the set of video images; and text displayed inside the OR and accidentally captured during the surgical procedure; and a text box inserted into the surgical video to display surgical procedure-related information.
8. The computer-implemented method of claim 7, wherein detecting the text-box in the surgical procedure video includes: detecting, using a machine-learning-based text-box detection model, a text box at or in the vicinity of a predetermined location within the one or more raw video images; and processing a portion of the one or more raw video images containing the detected text box to detect any personally-identifiable text within the portion of the one or more raw video images.
12. An apparatus for verifying that an anonymized surgical procedure video is free of personally-identifiable information, the apparatus comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a surgical video corresponding to a surgery; removing personally-identifiable information (PII) from the surgical video to generate an anonymized surgical video; select a set of verification video segments from the anonymized surgical video; determine whether each segment in the set of verification video segments is free of P11; and if so, replace the surgical video with the anonymized surgical video for storage, if not, perform additional PII removal steps on the anonymized surgical video to generate an updated anonymized surgical video.
1. A computer-implemented method for anonymizing 2raw surgical procedure videos recorded by a recording device within an operating 3room (OR), the method comprising: 4receiving a set of raw surgical videos corresponding to a surgical procedure 5performed within the OR; 6merging the set of raw surgical videos to generate a surgical procedure 7video corresponding to the surgical procedure, wherein the surgical procedure 8video comprises a set of raw video images; 9detecting image-based personally-identifiable information embedded in the 10set of raw video images, which includes detecting 11a type of image-based personally-identifiable information associated with one or 12more surgical tools used during the surgical procedure, wherein the set of raw video 13images includes images of the one or more surgical tools captured inside a patient's 14body when used to perform the surgical procedure; and 15when image-based personally-identifiable information is detected, de- 16identifying the detected image-based personally-identifiable information in the 17surgical procedure video.
17. The apparatus of claim 12, wherein the memory further stores instructions that, when executed by the one or more processors, cause the apparatus to select the set of verification video segments from the anonymized surgical video by randomly-selecting the set of verification video segments throughout the anonymized surgical video.
14. The computer-implemented method of claim 1, wherein after de- identifying the detected image-based personally-identifiable information in the surgical procedure video, the method further includes: performing a random sampling within the de-identified surgical procedure video to randomly select a number of video segments within the de-identified surgical procedure video; and verifying that the randomly selected video segments are free of any personally-identifiable information.
18. The apparatus of claim 12, wherein the memory further stores instructions that, when 2executed by the one or more processors, cause the apparatus to remove the PII from the 3surgical video by: 4detecting one or more forms of personally-identifiable texts within each video image 5in the surgical video; and 6when personally-identifiable text is detected within a video image, de-identifying the 7detected personally-identifiable text by blurring out or otherwise making the detected 8personally-identifiable text unreadable in the video image.  
18. The system of claim 17, wherein detecting the type 2of personally-identifiable information associated with the one or more surgical 3tools 4further includes: 5detecting personally-identifiable text printed on one or more surgical tools; and 8wherein if personally-identifiable text is detected in the images 9of the one or more surgical tools, de-identifying the detected personally-identifiable 11information includes blurring out or otherwise making the detected text 12unreadable in the one or more raw video images.
19. A system for verifying that an anonymized surgical procedure video is free of personally-identifiable information, the system comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to: receive an anonymized surgical video, wherein the anonymized surgical video was obtained by removing personally-identifiable information (PII) from a raw surgical video of a surgical procedure; select a set of verification video segments from the anonymized surgical video; determine whether each segment in the set of verification video segments is free of P11; and if so, replace the raw surgical video with the anonymized surgical video for storage, if not, perform additional PII removal steps on the anonymized surgical video to generate an updated anonymized surgical video.
17. A system for anonymizing raw surgical procedure videos recorded by a recording device within an operating room (OR), the system comprising: one or more processors; a memory coupled to the one or more processors; and wherein the memory stores a set of instructions that, when executed by the one or more processors, cause the system to: receive a set of raw surgical videos corresponding to a surgical procedure performed within the OR; merge the set of raw surgical videos to generate a surgical procedure video corresponding to the surgical procedure, wherein the surgical procedure video comprises a set of raw video images; detect personally-identifiable information embedded in the set of  raw video images of the surgical procedure video, which includes detecting a type of image-based personally-identifiable information associated with one or more surgical tools used during the surgical procedure, wherein the set of raw video images includes images of the one or more surgical tools captured inside a patient's body when used to perform the surgical procedure; and when personally-identifiable information is detected, de-identify the detected personally-identifiable information in the surgical procedure video.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5 – 6, 11, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the associated timing information” in lines 3 – 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the associated timing information” is interpreted as “an associated timing information”.
Claim 3 recites the limitation “the set of surgical phases” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the set of surgical phases” is interpreted as “the set of predefined surgical phases”.
Claim 5 recites the limitation “the subset of surgical phases” in line 1 – 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the subset of surgical phases” is interpreted as “the subset of the set surgical phases”.
Claim 5 recites the limitation “the surgical procedure” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the surgical procedure” is interpreted as “the surgery”.
Claim 6 recites the limitation “the surgical procedure” in line 4, 6, and 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the surgical procedure” is interpreted as “the surgery”.
Claim 6 recites the limitation “shortly before” in line 4, 6, and 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “shortly before” is interpreted as “before”.
Claim 6 recites the limitation “immediately after” in line 4, 6, and 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “immediately after” is interpreted as “after”.
Claim 11 recites the limitation “the surgical procedure” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the surgical procedure” is interpreted as “the surgery”.
Claim 14 recites the limitation “the associated timing information” in lines 4 – 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the associated timing information” is interpreted as “an associated timing information”.
Claim 14 recites the limitation “the set of surgical phases” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the set of surgical phases” is interpreted as “the set of predefined surgical phases”.
Claim 16 recites the limitation “the subset of surgical phases” in line 2 – 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the subset of surgical phases” is interpreted as “the subset of the set surgical phases”.
Claim 16 recites the limitation “the surgical procedure” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the surgical procedure” is interpreted as “the surgery”.
Claim 20 recites the limitation “the associated timing information” in lines 4 – 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the associated timing information” is interpreted as “an associated timing information”.
Claim 20 recites the limitation “the set of surgical phases” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the set of surgical phases” is interpreted as “the set of predefined surgical phases”.
Claims 5 and 16 recite the term high in “high probabilities” which is a relative term and renders the claims indefinite. The term “high probabilities” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “high, probabilities” is interpreted as “higher probabilities”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 – 12, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180122506 A1 to Grantcharov et al., (hereinafter, “Grant”) in view of US 20190377901 A1 to Balzer et al., (hereinafter, “Balzer”).
Regarding claim 1, Grant teaches a computer-implemented method for verifying that an anonymized surgical procedure video is free of personally-identifiable information, the method comprising: receiving a surgical video corresponding to a surgery; [Grant, para. 51 discloses receiving, at a multi-channel encoder, a plurality of live or real-time independent input feeds from one or more data capture devices located in an operating room or other patient intervention area, the input feeds relating to a live or real-time medical procedure;] removing personally-identifiable information (PII) from the surgical video to generate an anonymized surgical video; [Grant, para. 127 discloses Anonymization Software for anonymizing and protecting the identity of all medical professionals, patients, distinguishing objects or features in a medical, clinical or emergency unit. This software implements methods and techniques to detect facial, distinguishing objects, or features in a medical, clinical or emergency unit and distort/blur the image of the distinguishing element. The extent of the distortion/blur is limited to a localized area, frame by frame, to the point where identity is protected without limiting the quality of the analytics.], but Grant does not teach selecting a set of verification video segments from the anonymized surgical video; determining whether each segment in the set of verification video segments is free of PII; and if so, replacing the surgical video with the anonymized surgical video for storage, if not, performing additional PII removal steps on the anonymized surgical video to generate an updated anonymized surgical procedure video.
	However, Grant in view of Balzer does teach selecting a set of verification video segments from the anonymized surgical video; [Balzer, para. 6 discloses the computer system includes an output device, and an electronic processor electrically connected to the output device. The electronic processor is configured to receive a document including an item selected from the group consisting of an audio, an image, and a video containing both non-personally identifiable information and personally identifiable information. The electronic processor is configured to scan the document for a voice or a personal attribute.] determining whether each segment in the set of verification video segments is free of PII; [Balzer, para. 6 discloses the electronic processor is configured to scan the document for a voice or a personal attribute. The electronic processor is also configured to match the voice or the personal attribute with records in a database to determine whether the voice or the personal attribute in the document is associated with personally identifiable information. The electronic processor is also configured to determine a start time and an end time associated with a presence of the voice or the personal attribute in the document. The electronic processor is also configured to generate an obfuscated version of the document, wherein the voice or the personal attribute in the document is obfuscated between the start time and the end time, and generate a signal causing the output device to output the obfuscated version of the document.] and if so, replacing the surgical video with the anonymized surgical video for storage, if not, performing additional PII removal steps on the anonymized surgical video to generate an updated anonymized surgical procedure video. [Balzer, para. 7 discloses  protecting personally identifiable information of individuals. The method includes receiving, with an electronic processor, a document including an item selected from the group consisting of an audio, an image, or a video containing both non-personally identifiable information and personally identifiable information. The method also includes scanning, with the electronic processor, the document for a voice or a personal attribute. The method also includes matching, with the electronic processor, the voice or personal attribute with records in a database to determine whether the voice or the personal attribute in the document is associated with personally identifiable information. The method also includes determining a start time and an end time associated with the presence of the voice or the personal attribute in the document. The method also includes generating an obfuscated version of the document, wherein the voice or the personal attribute is obfuscated between the start time and the end time, and generating a signal causing the output device to output the obfuscated version of the document.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]

Regarding claim 8, modified Grant teaches the method of claim 1, but Grant does not teach wherein performing additional PII removal steps on the anonymized surgical video comprises performing a manual PII removal procedure on each segment within the set of verification video segments determined to still contain PII.
However, Grant in view of Balzer does teach wherein performing additional PII removal steps on the anonymized surgical video comprises performing a manual PII removal procedure on each segment within the set of verification video segments determined to still contain PII. [Balzer, para. 44 discloses the scrubbing application 460 locates and replaces personally identifiable information in documents using the rules and context information stored in rules and context database 112. In some embodiments, the scrubbing application 460 is a distinct application in itself capable of opening a document file and enabling a user to work through the document contents to scrub information (for example, PII) within the document by locating and replacing particular text, image, audio, and/or video. When the parsing process within the scrubbing application 460 identifies PII, a post-processing operation to prepare the message for storage in a data store (for example, shared storage 108) is performed. In some embodiments, the post-processing operation includes an annotation operation that annotates the document with additional information that is needed to properly interpret the data in the document when the document is added to a data store. Para. 63 discloses  in such cases, the personally identifiable information protecting system ensures that the rest of the document remains intact while the PII is redacted from each document. Further annotation (for example, either at a document template level, or manually by the document author) can determine if the full document is deleted or is simply redacted. Additionally, the settings for protecting PII in documents can be pushed into one or more author's application (for example, a word processing application) at the client database level or through an operating system group policy.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]

Regarding claim 10, modified Grant teaches the computer-implemented method of claim 1, but Grant does not teach wherein removing the PII from the surgical video comprises: detecting one or more forms of personally-identifiable texts within each video image in the surgical video; and when personally-identifiable text is detected within a video image, de-identifying the detected personally-identifiable text by blurring out or otherwise making the detected personally-identifiable text unreadable in the video image.
	However, Grant in view of Balzer does teach wherein removing the PII from the surgical video comprises: detecting one or more forms of personally-identifiable texts within each video image in the surgical video; [Balzer, para. 7 discloses scanning a video for PII located in embedded text, images, and/or transcribed audio (of video or audio files). In one example, time markers are set for when the PII starts and when it stops. In some embodiments, embedded text is redacted or “blacked out,” for example, rendered with a black box placed on top of areas having PII.] and when personally-identifiable text is detected within a video image, de-identifying the detected personally-identifiable text by blurring out or otherwise making the detected personally-identifiable text unreadable in the video image. [Balzer, para. 43 discloses Processing multiple frames in sequence can provide more context. For example, an element that is to the side of a frame may be insufficient for object recognition, but it may become meaningful when the entire object can be seen in another part of the video. In some embodiments, special consideration is given for situations where the combination of audio, graphical text, image and video elements taken together constitute PII, but where neither of these alone would be sufficient to constitute PII. This can be performed by combining the text and other data generated by the processing before running the PII detection process. For example, in a scenario where a house is shown in a video with a house number and a street sign and having an owner talk about a neighbor across the street. In this case, the PII could be the video, the audio, or both together. In such situations, the electronic processor is 410 is configured to perform further processing using various rules and contexts stored in the rules and context database 112 to determine and obfuscate portions of the audio and video that in combination constitutes personally identifiable information.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]

As per claim 11, modified Grant teaches the computer-implemented method of claim 10, wherein the one or more forms of personally-identifiable texts comprise: text printed on a surgical tool captured in the set of video images; text displayed inside the OR and accidentally captured during the surgical procedure; and a text box inserted into the surgical video to display surgical procedure-related information. [Grant, para. 245 discloses the black-box recording equipment may have included one or more of the following: audio capture and synchronization and digital data capture. Integration of all these data streams may provide complete reconstruction of the clinical encounter. Communication may be a component of non-technical and human factors performance analysis. Para. 249 discloses the black-box may be built on the basis of a modular design—the recording system may be modified, feeds (and associated data capture devices) may be removed or added, without altering the primary/overall functionality of the system. This approach to design may allow for the black-box recording device or encoder to incorporate other data feeds and/or adapt to different clinical settings (e.g., ER department, ICU, endoscopy suites, obstetrical suites, trauma rooms, surgical/medical wards, etc.). The system may be modular, and may be expanded to accommodate for modifications and larger applications. The system may be able to incorporate additional video, audio and/or time-series data feeds (e.g., heart rate monitor, force-torque sensor) in other examples depending on the nature of the medical procedure and the available data capture devices. Para. 50 discloses the data streams comprising audio, video, text, metadata, quantitative, semi-quantitative, and data feeds. Para. 252 discloses FIGS. 13 to 15 illustrate schematics of various example views according to some embodiments. For example, FIG. 13 illustrates a schematic interface with a graphical indicator 150 of display data feeds and a graphical indicator of an OR layout with example positioning of various data capture devices.] 

Regarding claim 12, it recites features similar to features within claim 1, therefore, it is rejected in a similar manner.

Regarding claim 18, it recites features similar to features within claim 10, therefore, it is rejected in a similar manner.

Regarding claim 19, it recites features similar to features within claim 1, therefore, it is rejected in a similar manner.

Claims 2 – 4, 7, 9, 13 – 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180122506 A1 to Grantcharov et al., (hereinafter, “Grant”) in view of US 20190377901 A1 to Balzer et al., (hereinafter, “Balzer”) in further view of US 20180005666 A1 to Yang et al., (hereinafter, “Yang”).
Regarding claim 2, modified Grant teaches the method of claim 1, but Grant does not teach wherein selecting the set of verification video segments from the anonymized surgical video comprises performing a strategic random-sampling by randomly-selecting the set of verification video segments from one or more time periods in the anonymized surgical video determined to be associated with higher probabilities to contain PII.
However, Grant in view of Balzer does teach wherein selecting the set of verification video segments from the anonymized surgical video comprises performing a strategic random-sampling by [randomly-selecting the set of verification video segments] from one or more time periods in the anonymized surgical video determined to be associated with higher probabilities to contain PII. [Balzer, para. 35 discloses in addition, faces can be detected by using facial recognition algorithms, which may use the placement of elements suspected to correspond to eyes, mouth, nose, etc. to detect a face. These faces can be matched against a database of known faces using machine learning or other means to find the person corresponding to the face. Such databases could be held within an organization, or they could be obtained from sources such as commercial databases, police databases, social networking sites or a combination of sources. Object recognition algorithms may also be used to detect other potential PII, such as the appearance of a birthday cake that would allow a viewer to determine an individual's birthday when combined with the image's metadata (or a date placed in the corner of the photo).]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]
	However, Grant in view of Balzer does not teach randomly-selecting the set of verification video segments, but Yang does teach randomly-selecting the set of verification video segments. [Yang, para. 48 discloses video frame sampler 210 may sample all or some of the video frames of video item 201. In one implementation, video frame sampler 210 samples the video frames of video item 201 at a fixed sampling rate, such as 2 fps. It should be noted that video frames may be sampled in other ways, such as intervals, periodically, randomly, etc. In another implementation, a portion of video item 201 may be sampled.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation for certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. [Yang, para. 46]

Regarding claim 3, modified Grand teaches the method of claim 2, but Grant does not teach wherein performing the strategic random-sampling further comprises: segmenting the anonymized surgical video into a set of video portions including the associated timing information based on a set of predefined surgical phases; identifying a subset of the set of surgical phases statistically-known to contain PII; and randomly selecting the set of verification video segments from a subset of the set of video portions corresponding to the identified subset of the surgical phases.
	However, Grant in view of Balzer does teach wherein performing the strategic random-sampling further comprises: segmenting the anonymized surgical video into a set of video portions including the associated timing information based on a set of predefined surgical phases; [Balzer, para. 9 discloses the set of actions include receiving a document including an item selected from the group consisting of an audio, an image, or a video containing both non-personally identifiable information and personally identifiable information. The set of actions also includes scanning the document for a voice, image, video or a personal attribute. The set of actions also includes matching the voice, image, video or personal attribute with records in a database to determine whether the voice, image, video or personal attribute in the document is associated with personally identifiable information. The set of actions also includes determining a start time and an end time associated with the presence of the voice, video or personal attribute in the document.] identifying a subset of the set of surgical phases statistically-known to contain PII; [Balzer, para. 9 discloses the set of actions also includes scanning the document for a voice, image, video or a personal attribute. The set of actions also includes matching the voice, image, video or personal attribute with records in a database to determine whether the voice, image, video or personal attribute in the document is associated with personally identifiable information. The set of actions also includes determining a start time and an end time associated with the presence of the voice, video or personal attribute in the document.] and [randomly selecting the set of verification video segments] from a subset of the set of video portions corresponding to the identified subset of the surgical phases. [Balzer, para. 6 discloses the computer system includes an output device, and an electronic processor electrically connected to the output device. The electronic processor is configured to receive a document including an item selected from the group consisting of an audio, an image, and a video containing both non-personally identifiable information and personally identifiable information.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]
However, Grant in view of Balzer does not teach randomly selecting the set of verification video segments, but Yang does teach randomly selecting the set of verification video segments [Yang, para. 48 discloses video frame sampler 210 may sample all or some of the video frames of video item 201. In one implementation, video frame sampler 210 samples the video frames of video item 201 at a fixed sampling rate, such as 2 fps. It should be noted that video frames may be sampled in other ways, such as intervals, periodically, randomly, etc. In another implementation, a portion of video item 201 may be sampled.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation for certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. [Yang, para. 46]

Regarding claim 4, Grant teaches the computer-implemented method of claim 3, but Grant does not teach wherein performing additional PII removal steps on the anonymized surgical video includes: identifying each video portion in the subset of video portions that contains a randomly-selected verification video segment which is again determined to contain PII; and for each identified video portion determined to contain PII, performing PII removal steps to the identified video portion to de-identify remaining PII within the identified video portion.
	However, Grant in view of Balzer does teach wherein performing additional PII removal steps on the anonymized surgical video includes: identifying each video portion in the subset of video portions that contains a randomly-selected verification video segment which is again determined to contain P11; [Balzer, para. 8 discloses includes scanning a video for PII located in embedded text, images, and/or transcribed audio (of video or audio files). In one example, time markers are set for when the PII starts and when it stops. In some embodiments, embedded text is redacted or “blacked out,” for example, rendered with a black box placed on top of areas having PII. In one example, audio having PII information can be muted or modified such that the relevant PII cannot be retrieved. A client identifier reference may then be placed at that time (or position in the file) such that the system can replace the black box or audio with a substitution revealing the information (in some instances not the original content).]  and for each identified video portion determined to contain PII, performing PH removal steps to the identified video portion to de-identify remaining PII within the identified video portion. [Balzer, para. 49 discloses  In response to determining that the voice or the personal attribute is associated with personally identifiable information, determining a start time and an end time associated with the presence of the voice or personal attribute in the document (block 640). In some embodiments, the electronic processor 410 determines whether the personally identifiable information matches exactly with one record in the client database 106 (block 710). In one example, when a match with exactly one record is determined the personally identifiable information is removed from the document and replaced with a client identifier reference (block 730). In some embodiments, when it is determined that there is more than one record associated in the client database, the matched selections are provided to the user (block 750). On the other hand, if none of the personally identifiable information matches with records in the client database 106, then the client database is updated with a new record (block 770). Para. 50 discloses the electronic processor 410 generates an obfuscated version of the document, wherein the voice or the personal attribute in the document is obfuscated between the start time and the end time]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]

Regarding claim 7, modified Grant teaches the method of claim 1, but Grant does not teach wherein selecting the set of verification video segments from the anonymized surgical video comprises performing a fully-random sampling by randomly-selecting the set of verification video segments throughout the anonymized surgical video.
However, Grant in view of Balzer does teach wherein selecting the set of verification video segments from the anonymized surgical video comprises performing a fully-random sampling by [randomly-selecting the set of verification video segments] throughout the anonymized surgical video. [Balzer, para. 6 discloses the computer system includes an output device, and an electronic processor electrically connected to the output device. The electronic processor is configured to receive a document including an item selected from the group consisting of an audio, an image, and a video containing both non-personally identifiable information and personally identifiable information. The electronic processor is configured to scan the document for a voice or a personal attribute. The electronic processor is also configured to match the voice or the personal attribute with records in a database to determine whether the voice or the personal attribute in the document is associated with personally identifiable information. The electronic processor is also configured to determine a start time and an end time associated with a presence of the voice or the personal attribute in the document. The electronic processor is also configured to generate an obfuscated version of the document, wherein the voice or the personal attribute in the document is obfuscated between the start time and the end time, and generate a signal causing the output device to output the obfuscated version of the document.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]
However, Grant in view of Balzer does not teach randomly selecting the set of verification video segments, but Yang does teach randomly selecting the set of verification video segments [Yang, para. 48 discloses video frame sampler 210 may sample all or some of the video frames of video item 201. In one implementation, video frame sampler 210 samples the video frames of video item 201 at a fixed sampling rate, such as 2 fps. It should be noted that video frames may be sampled in other ways, such as intervals, periodically, randomly, etc. In another implementation, a portion of video item 201 may be sampled.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation for certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. [Yang, para. 46]

Regarding claim 9, modified Grant teaches the method of claim 1, but Grant does not teach wherein after performing additional PII removal steps on the anonymized surgical video, the method further comprises randomly-sampling another set of verification video segments in the updated anonymized surgical video for additional verification.
However, Grant in view of Balzer does teach wherein after performing additional PII removal steps on the anonymized surgical video, the method further comprises [randomly-sampling another set of verification video segments] in the updated anonymized surgical video for additional verification. [Balzer, para. 43 discloses Video files can be treated as a combination of audio and image files. The audio tracks for the video (either considered individually or in combination where multiple tracks exist, for example, stereo or Dolby 5.1 surround sound) can be processed as for audio files. The individual frames of the video can be processed in the same way as individual image files. Either of the aforementioned encryption or removal techniques may be applied, and with different techniques for different elements. In one example, the audio PII is replaced by white noise while the image PII is encrypted. For the images, additional advanced techniques may be used, depending on the nature of the input. In some embodiments, removal of motion blur is desirable for accurate image detection. Alternatively, processing of multiple frames in sequence using machine learning and other means to detect objects is used to detect PII. Processing multiple frames in sequence can provide more context. For example, an element that is to the side of a frame may be insufficient for object recognition, but it may become meaningful when the entire object can be seen in another part of the video. In some embodiments, special consideration is given for situations where the combination of audio, graphical text, image and video elements taken together constitute PII, but where neither of these alone would be sufficient to constitute PII. This can be performed by combining the text and other data generated by the processing before running the PII detection process. For example, in a scenario where a house is shown in a video with a house number and a street sign and having an owner talk about a neighbor across the street. In this case, the PII could be the video, the audio, or both together. In such situations, the electronic processor is 410 is configured to perform further processing using various rules and contexts stored in the rules and context database 112 to determine and obfuscate portions of the audio and video that in combination constitutes personally identifiable information.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation to enable deletion requests by a client to result in the original document being redacted rather than deleted. This ensures that when a document is shared, only authorized recipients may see personally identifiable information associated with the client. Additionally, any document that is sent outside of a trust boundary may be automatically deleted or have the PII automatically deleted. [Balzer, para. 5]
However, Grant in view of Balzer does not teach randomly-sampling another set of verification video segments, but Yang does teach randomly-sampling another set of verification video segments [Yang, para. 48 discloses video frame sampler 210 may sample all or some of the video frames of video item 201. In one implementation, video frame sampler 210 samples the video frames of video item 201 at a fixed sampling rate, such as 2 fps. It should be noted that video frames may be sampled in other ways, such as intervals, periodically, randomly, etc. In another implementation, a portion of video item 201 may be sampled.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Balzer’s system with Grant’s system, with a motivation for certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. [Yang, para. 46]


Regarding claims 13 – 15, they recite feature similar to feature within claims 2 – 4, therefore, they are rejected in a similar manner.

Regarding claim 17, it recites features similar to features within claim 9, therefore, it is rejected in a similar manner.

Regarding claim 20, it recites features similar to features within claim 3, therefore, it is rejected in a similar manner.

Claims 5 – 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180122506 A1 to Grantcharov et al., (hereinafter, “Grant”) in view of US 20190377901 A1 to Balzer et al., (hereinafter, “Balzer”) in further view of US 20180005666 A1 to Yang et al., (hereinafter, “Yang”) in further view of US 20200285771 A1 to Dey et al., (hereinafter, “Dey”).
Regarding claim 5, modified Grant teaches the computer-implemented method of claim 4, but Grant does not teach wherein identifying the subset of surgical phases statistically-known to contain PII comprises identifying one or more surgical phases among the set of predefined surgical phases which have high probabilities to contain one or more out-of-body (OB) events, wherein an OOB event corresponds to a time period when an endoscope is outside of a patient's body during the surgical procedure.
However, Dey does teach wherein identifying the subset of surgical phases statistically-known to contain PII comprises identifying one or more surgical phases among the set of predefined surgical phases which have high probabilities to contain one or more out-of-body (OB) events, wherein an OOB event corresponds to a time period when an endoscope is outside of a patient's body during the surgical procedure. [Dey, para. 30 discloses the system and method preferably applies AI-powered software to detect the presence of personally identifiable information (PII) in the dataset of rotator cuff repair videos. PII data may be present when the arthroscope is removed from the patient and inadvertently captures faces in the operating room. PII may additionally be present within the medical video file format, such as patient name, ID number, and also in any available audio data. The detected PII is deleted, removed or redacted by the system and the data set of repair videos is re-written in a cleansed format, which is compliance with health care privacy laws and regulations. Thereafter, the dataset may be analyzed, processed and mined for anatomical recognition, surgical analytical metrics, patient outcome diagnosis, medical billing purposes, and other secondary surgical data insights]
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine Dey’s system into modified Grant’s system, with a motivation to mark these segments containing PII, remove them from the medical video or image files, and then re-assemble the medical data files, images and video, and outputs the data for the next processing stage. [Dey, para. 18]

Regarding claim 6, modified Grant teaches the computer-implemented method of claim 5, but Grant does not teach wherein the time period when the endoscope is outside of a patient's body can include: a time period when the endoscope is temporarily taken out of the patient's body during the surgical procedure; a time period shortly before the endoscope being inserted into the patient's body at the beginning of the surgical procedure; and a time period immediately after the endoscope being taken out of the patient's body at the end of the surgical procedure.
However, Dey does teach wherein the time period when the endoscope is outside of a patient's body can include: a time period when the endoscope is temporarily taken out of the patient's body during the surgical procedure; [Dey, para. 31 discloses Surgical tools are inserted into the incisions to repair the joint, remove scar tissue, and attach sutures. The system and method preferably applies AI-powered software to detect the presence of personally identifiable information (PII) in the dataset of knee surgery videos. PII data may be present when the arthroscope is removed from the patient and inadvertently captures the face of the patient, doctor, nurse or others in the operating room; additionally PII may be present within the medical video file format. The detected PII is deleted, removed or redacted by the system and the data set of knee repair videos is re-written in a privacy law compliant format. (Examiner notes that although Dey does not specify a time period, Balzer does provide a teaching of looking for PII in a time period)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine Dey’s system into modified Grant’s system, with a motivation to mark these segments containing PII, remove them from the medical video or image files, and then re-assemble the medical data files, images and video, and outputs the data for the next processing stage. [Dey, para. 18]
Dey does not explicitly teach “a time period shortly before the endoscope being inserted into the patient's body at the beginning of the surgical procedure; and a time period immediately after the endoscope being taken out of the patient's body at the end of the surgical procedure”, however, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify Grant in view of Dey’s system to include these features because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try.

	Regarding claim 16, it recites features similar to features within claim 5, therefore, it is rejected in a similar manner.

Conclusion
Pertinent prior art made of record however not replied upon includes:
US 20170235880 A1 to Wright et al.
“Features are disclosed for remote storage of medical information in a cloud service, and the systems and methods for sending, receiving, and accessing the data into and from the cloud server. A user may identify DICOM studies stored in a database at a medical data repository to be exported. The cloud service or an on-site unit at the medical data repository may search databases at the medical data repository for related medical information to identified DICOM studies. The identified DICOM studies and the related medical information may be burned into portable storage or combined into a virtual package to be uploaded to the cloud service. The cloud service may receive one or more recipients to grant access to the uploaded virtual package, and may send an email to the one or more recipients indicating that virtual package may now be accessed.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434